Title: Thomas Jefferson to James Breckinridge, 3 March 1819
From: Jefferson, Thomas
To: Breckinridge, James


          
            Dear Sir
            Monticello Mar. 3. 19.
          
          I learn with sincere pleasure your nomination as a Visitor of our University; and with the more, as it will give us occasions of seeing you here. I hope you will make Monticello your head quarters, on all those occasions, and indeed I wish you could come a day at least before our meeting of the 29th instant. the papers being all here, their perusal would put you into possession of the  train of our business, & of the immediate objects of the meeting. it has in fact been our usual course for the gentlemen of the Central College to come here the day before our appointed meeting, which gives us an opportunity of talking over our business, at leisure, of making up our minds on it, & even of committing it to paper in form, so as that our resort to the College (where there is no accomodation) is a mere legal ceremony for signing only. in the hope therefore you will do me this favor I salute you with friendship and respect.
          Th: Jefferson
        